Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 06/02/2022.     

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17234609 filed on 04/19/2021.
Priority #			 Filling Data			 Country
2020-079325		             2020-04-28			  JP

Response to Amendment
4.	The Amendment filed on 06/02/2022 has been received.  Claims 1, 3-5, 7 and 8 have been amended; Claims 2 and 9-26 have been canceled; New claims 27-34 have been added; claims 1, 3-8 and 27-34 are pending in the present Application. 

4.					Response to Arguments
	Applicant’s arguments filed on 06/02/2022, pages 6-8 have been fully considered.
Claim Interpretation 
Applicant has amended claims properly; therefore, it does not invoke 112(f) anymore.
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (XU et al. (CN 108495129 A)) does not teach the limitations “inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data” in amended independent claim 1, since “Xu reference fails to disclose or teach the above-described feature. Xu discloses a block partition encoding technique such that an input image is divided into multiple 64 x 64 blocks, the 64 x 64 blocks are input to CNN (convolutional neural network) one by one, and the CNN estimates how many  divisions are to be made for each of the 64 x 64 blocks. In order to perform the block partition encoding on the whole of the input image, the CNN needs to perform the estimation, which is computationally expensive, repeatedly for all the 64 x 64 blocks…Xu fails to disclose or teach a use of a learning model to generate a dividing pattern map for the entire input image and thus the above-described feature of amended clam 1”.  (remark, page 6-7).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that XU et al. (CN 108495129 A) and in view of CHEN et al. (CN 112347822 A) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	For example, CHEN discloses that “inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data”  in fig. 3, step S310-S320, S350-S380.; also suggested in page 4, as: “inputting the scanning perspective into a second machine learning model to obtain the identification map, wherein the second machine learning model is obtained by using the human body perspective as input and using identification perspective image library as output training”; and page 6: “the determining module is further configured to: respectively extracting the feature points in the partition map and the identification map; and according to the extracted feature point to align the partition map and the identification map, to determine the area of the suspect”; which is inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data.
Second, the combination of XU and CHEN teaches that generated for the first image to determine one or more sizes of sub-blocks to be used for dividing the first image, wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively, and each of the pieces of data includes information indicative of how many sub-blocks corresponding one of the predetermined blocks is divided into. XU, for example, teaches generated for the first image to determine one or more sizes of sub-blocks to be used for dividing the first image and each of the pieces of data includes information indicative of how many sub-blocks corresponding one of the predetermined blocks is divided into in fig. 2 and fig. 3, in which, there are different sizes of sub-blocks to divide the first image (U) and how many sub-blocks is divided into; also in page 10, as: “.As shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8”.  CHEN, teaches that the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively in page 5, as: “a partition module, configured to partition  the scanning perspective to obtain different areas, and marking the different areas with different colours to obtain a partition map”.
Therefore, the combination of XU and CHEN the limitations of “inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data”  and “generated for the first image to determine one or more sizes of sub-blocks to be used for dividing the first image, wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively, and each of the pieces of data includes information indicative of how many sub-blocks corresponding one of the predetermined blocks is divided into” in amended independent claim 1 and new independent claims 27, 34. 

2) The applicant believed that dependent claims are allowable due to their dependency on independent claim.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of XU and CHEN the limitations of “inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data”  and “generated for the first image to determine one or more sizes of sub-blocks to be used for dividing the first image, wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively, and each of the pieces of data includes information indicative of how many sub-blocks corresponding one of the predetermined blocks is divided into” in amended independent claim 1 and new independent claims 27, 34.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  

6.	Claims 1, 3-5, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over by XU et al. (CN 108495129 A) and in view of CHEN et al. (CN 112347822 A).

	Regarding claim 1, Xu teaches a device (fig. 7) comprising: 
	at least one processor (fig. 7, component 501); 
	and a memory (fig. 7, component 502) coupled to the at least one processor (as shown in fig. 7), the memory having instructions that, when executed by the processor, perform the operations comprising (page 6, computer storage media, is stored thereon with computer program): 
	inputting a first image to a learning model (as shown in fig. 6; page 6, …fig. g. 6 is the complexity optimized method of block partition encoding based on deep learning method), 
	generated for the first image to determine one or more sizes of sub-blocks to be used for dividing the first image, and each of the pieces of data includes information indicative of how many sub-blocks corresponding one of the predetermined blocks is divided into (fig. 2 and fig. 3, in which, there are different sizes of sub-blocks to divide the first image (U) and how many sub-blocks is divided into; also in page 10, as: “.As shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8”).
	It is noticed that Xu does not disclose explicitly inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data; wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively.
	CHEN disclose of inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data (fig. 3, step S310-S320, S350-S380.; also suggested in page 4, as: “inputting the scanning perspective into a second machine learning model to obtain the identification map, wherein the second machine learning model is obtained by using the human body perspective as input and using identification perspective image library as output training”; and page 6: “the determining module is further configured to: respectively extracting the feature points in the partition map and the identification map; and according to the extracted feature point to align the partition map and the identification map, to determine the area of the suspect”; which is inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data); 
wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively (page 5, as: “a partition module, configured to partition the scanning perspective to obtain different areas, and marking the different areas with different colours to obtain a partition map”.
).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data; wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively as a modification to the device of Xu for the benefit of partition an image more accurately.

	Regarding claim 27 , Xu teaches a control method (fig. 6) for a device (fig. 7) comprising: 
	inputting a first image to a learning model (as shown in fig. 6; page 6, …fig. g. 6 is the complexity optimized method of block partition encoding based on deep learning method), 
	generated for the first image to determine one or more sizes of sub-blocks to be used for dividing the first image, and each of the pieces of data includes information indicative of how many sub-blocks corresponding one of the predetermined blocks is divided into (fig. 2 and fig. 3, in which, there are different sizes of sub-blocks to divide the first image (U) and how many sub-blocks is divided into; also in page 10, as: “.As shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8”).
	It is noticed that Xu does not disclose explicitly inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data; wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively.
	CHEN disclose of inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data (fig. 3, step S310-S320, S350-S380.; also suggested in page 4, as: “inputting the scanning perspective into a second machine learning model to obtain the identification map, wherein the second machine learning model is obtained by using the human body perspective as input and using identification perspective image library as output training”; and page 6: “the determining module is further configured to: respectively extracting the feature points in the partition map and the identification map; and according to the extracted feature point to align the partition map and the identification map, to determine the area of the suspect”; which is inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data); 
wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively (page 5, as: “a partition module, configured to partition the scanning perspective to obtain different areas, and marking the different areas with different colours to obtain a partition map”.
).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data; wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively as a modification to the method of Xu for the benefit of partition an image more accurately.

	Regarding claim 34 , Xu teaches a non-transitory computer-readable storage medium which stores (fig. 7, component 502) a program for causing a computer (fig. 7, component 501) to execute a method (fig. 6), the method comprising (page 6, computer storage media, is stored thereon with computer program): 
	inputting a first image to a learning model (as shown in fig. 6; page 6, …fig. g. 6 is the complexity optimized method of block partition encoding based on deep learning method), 
	generated for the first image to determine one or more sizes of sub-blocks to be used for dividing the first image, and each of the pieces of data includes information indicative of how many sub-blocks corresponding one of the predetermined blocks is divided into (fig. 2 and fig. 3, in which, there are different sizes of sub-blocks to divide the first image (U) and how many sub-blocks is divided into; also in page 10, as: “.As shown in Fig. 2, entire CU cutting procedures can be considered 3 grade of two tag along sortCombination, wherein { 1,2,3 represent the level of segmentation to l ∈.Specifically, l=1 indicates the first order, it is determined whether the CU by 64 × 64 is divided into Four 32 × 32 CU, l=2 are determined whether that the CU by 32 × 32 is divided into 16 × 16 CU, l=3 then to decide whether 16 × 16 are divided into 8 × 8”).
	It is noticed that Xu does not disclose explicitly inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data; wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively.
	CHEN disclose of inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data (fig. 3, step S310-S320, S350-S380.; also suggested in page 4, as: “inputting the scanning perspective into a second machine learning model to obtain the identification map, wherein the second machine learning model is obtained by using the human body perspective as input and using identification perspective image library as output training”; and page 6: “the determining module is further configured to: respectively extracting the feature points in the partition map and the identification map; and according to the extracted feature point to align the partition map and the identification map, to determine the area of the suspect”; which is inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data); 
wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively (page 5, as: “a partition module, configured to partition the scanning perspective to obtain different areas, and marking the different areas with different colours to obtain a partition map”.).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate inputting a first image to a learning model and causing the learning model to generate a dividing pattern map for the first image, the learning model having been subjected to machine learning using images as input data and dividing pattern maps as teacher data; wherein the dividing pattern map includes pieces of data corresponding to a plurality of areas given by dividing the first image into predetermined blocks, respectively as a modification to the method of Xu for the benefit of partition an image more accurately.

Regarding claim 3, the combination of Xu, CHEN teaches the limitations of claim 1 as discussed above. In addition, Xu further discloses, in a case where, there is a block among the predetermined blocks, makes an inconsistency in the generated divided pattern map, making a correction of the inconsistency based on the block and a plurality of blocks around the block (as shown in fig. 2, each layer can be divided or not divided, which is inconsistency and it corrects the inconsistency based on the block and a plurality of blocks around the block; page 4, … The CU segmentations prediction model is the model for pre-establishing and training… Build the ETH-CNN, the training ETH-CNN；Build the ETH-LSTM, the training ETH-LSTM; in which, the training is correcting process).

Regarding claim 4, the combination of Xu, CHEN teaches the limitations of claim 3 as discussed above. In addition, Xu further discloses that  a block to be divided into a smaller number of sub-blocks in comparison with others of the predetermined blocks is prioritized for the correction in which the number of sub-blocks the block is divided into is increased (as shown in fig. 2, each layer can be divided or not divided, which is inconsistency and it corrects the inconsistency; the shallower layer is layer 1/layer2 and deepening a layer is layer 3; layer 3 has prioritized for the correction; as suggested in page 10, …Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior artWithIt is to separate prediction.It is intended to determine the CU segmentation results of entire CTU, the model needs after training are repeatedly adjusted With this results in the bulk redundancy calculated.In order to overcome this disadvantage, the present embodiment to be used using layering CU segmentation figure HCPM The output of structuring efficiently indicates CU segmentation results.In this way, only trained model need to be called primary, you can with prediction CU segmentation results in entire CTU, greatly reduce the calculating time of prediction process itself).

Regarding claim 5, the combination of Xu, CHEN teaches the limitations of claim 2 as discussed above. In addition, Xu further discloses that the learning model is a neural network (page 3, insider devises one CU of the kind based on convolutional neural networks (convolutional neural network, CNN) divides prediction technique), and wherein the neural network is subjected to machine learning using back propagation (page 3, … In recent years, based on the method for study, achievement is notable in terms of reducing HEVC complexities.That is, 2015 with Afterwards, several methods using machine learning prediction CU segmentations are proposed, to reduce HEVC encoder complexities.For example, to reduce HEVC Inter-frame mode complexity, it is existing also to propose that a kind of support vector machines (support vector machine, SVM) three that is based on cascades The CU depth decision methods for closing grader, to predict whether the CU of three kinds of sizes needs to divide; page 6, …, it is trained using momentum stochastic gradient descent method; which is to machine learning using back propagation ). 

  Regarding claim 28, the combination of Xu, CHEN teaches the limitations of claim 27 as discussed above. In addition, Xu further discloses, in a case where, there is a block among the predetermined blocks, makes an inconsistency in the generated divided pattern map, making a correction of the inconsistency based on the block and a plurality of blocks around the block (as shown in fig. 2, each layer can be divided or not divided, which is inconsistency and it corrects the inconsistency based on the block and a plurality of blocks around the block; page 4, … The CU segmentations prediction model is the model for pre-establishing and training… Build the ETH-CNN, the training ETH-CNN；Build the ETH-LSTM, the training ETH-LSTM; in which, the training is correcting process).

Regarding claim 29, the combination of Xu, CHEN teaches the limitations of claim 28 as discussed above. In addition, Xu further discloses that  a block to be divided into a smaller number of sub-blocks in comparison with others of the predetermined blocks is prioritized for the correction in which the number of sub-blocks the block is divided into is increased (as shown in fig. 2, each layer can be divided or not divided, which is inconsistency and it corrects the inconsistency; the shallower layer is layer 1/layer2 and deepening a layer is layer 3; layer 3 has prioritized for the correction; as suggested in page 10, …Two tag along sorts of 64 × 64,32 × 32 and 16 × 16 CU are determined in the prior artWithIt is to separate prediction.It is intended to determine the CU segmentation results of entire CTU, the model needs after training are repeatedly adjusted With this results in the bulk redundancy calculated.In order to overcome this disadvantage, the present embodiment to be used using layering CU segmentation figure HCPM The output of structuring efficiently indicates CU segmentation results.In this way, only trained model need to be called primary, you can with prediction CU segmentation results in entire CTU, greatly reduce the calculating time of prediction process itself).

Regarding claim 30, the combination of Xu, CHEN teaches the limitations of claim 27 as discussed above. In addition, Xu further discloses that the learning model is a neural network (page 3, insider devises one CU of the kind based on convolutional neural networks (convolutional neural network, CNN) divides prediction technique), and wherein the neural network is subjected to machine learning using back propagation (page 3, … In recent years, based on the method for study, achievement is notable in terms of reducing HEVC complexities.That is, 2015 with Afterwards, several methods using machine learning prediction CU segmentations are proposed, to reduce HEVC encoder complexities.For example, to reduce HEVC Inter-frame mode complexity, it is existing also to propose that a kind of support vector machines (support vector machine, SVM) three that is based on cascades The CU depth decision methods for closing grader, to predict whether the CU of three kinds of sizes needs to divide; page 6, …, it is trained using momentum stochastic gradient descent method; which is to machine learning using back propagation ). 
	
7.	Claims 6, 8, 31, 33 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (CN 108495129 A) and in view of CHEN et al. (CN 112347822 A) and further in view of SUN et. al (CN 111127521).   
       
	Regarding claim 6, the combination of Xu, CHEN teaches the limitations of claim 5 as discussed above. In addition, Xu further discloses that the neural network includes a plurality of convolution sections (page 7, Shallower CNN structures mainly are used in the CU of frame mode segmentation predictions in the prior art, which includes only two Convolutional layer respectively includes 6 and 16 3 × 3 convolution kernels), and the convolution sections each convolute pixels in the predetermined area with pixels around the predetermined area (as shown in fig. 3).
	It is noticed that Xu does not disclose explicitly the neural network includes a plurality of pooling sections.
	SUN disclose of the neural network includes a plurality of pooling sections (page 24, . The plurality of hidden layers may include one or more convolutional layers, one or more pooling layers).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the neural network includes a plurality of pooling sections as taught by SUN as a modification to the device of Xu for the benefit of have a more effective neural network.

	Regarding claim 8, the combination of Xu, CHEN teaches the limitations of claim 1 as discussed above. In addition, Xu further discloses that the image is encoded based on HEVC standard (Abstract, the currently used frame encoding modes of HEVC are checked ).
	It is noticed that Xu does not disclose explicitly one of images forming a moving image.
	SUN disclose of one of images forming a moving image (page 28, . the average motion may be determined based on at least two sample movie image frames from at least two image sequences).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that one of images forming a moving image as taught by SUN as a modification to the device of Xu for the benefit of to calculate average motion.

	Regarding claim 31, the combination of Xu, CHEN teaches the limitations of claim 30 as discussed above. In addition, Xu further discloses that the neural network includes a plurality of convolution sections (page 7, Shallower CNN structures mainly are used in the CU of frame mode segmentation predictions in the prior art, which includes only two Convolutional layer respectively includes 6 and 16 3 × 3 convolution kernels), and the convolution sections each convolute pixels in the predetermined area with pixels around the predetermined area (as shown in fig. 3).
	It is noticed that Xu does not disclose explicitly the neural network includes a plurality of pooling sections.
	SUN disclose of the neural network includes a plurality of pooling sections (page 24, . The plurality of hidden layers may include one or more convolutional layers, one or more pooling layers).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the neural network includes a plurality of pooling sections as taught by SUN as a modification to the method of Xu for the benefit of have a more effective neural network.

	Regarding claim 33, the combination of Xu, CHEN teaches the limitations of claim 27 as discussed above. In addition, Xu further discloses that the image is encoded based on HEVC standard (Abstract, the currently used frame encoding modes of HEVC are checked ).
	It is noticed that Xu does not disclose explicitly one of images forming a moving image.
	SUN disclose of one of images forming a moving image (page 28, . the average motion may be determined based on at least two sample movie image frames from at least two image sequences).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that one of images forming a moving image as taught by SUN as a modification to the method of Xu for the benefit of to calculate average motion.

8.	Claims 7, 32 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (CN 108495129 A) and in view of CHEN et al. (CN 112347822 A) and further in view of KIM et. al (US 20200167632).   

	Regarding claim 7, the combination of Xu, CHEN teaches the limitations of claim 5 as discussed above.
	It is noticed that Xu does not disclose explicitly in a case where the neural network outputs a floating-point number, the floating-point number is converted to an integer value indicative of a size of the sub-block.
	KIM disclose of in a case where the neural network outputs a floating-point number, the generation unit converts the floating-point number to an integer value indicative of a size of the block (paragraph 0040, the neural network device 120 according to the present embodiment may include a data converter 20 for processing floating-point data. The data converter 20 may perform data conversion between floating-point data and integer-type data. In other words, the data converter 20 may convert a floating-point number to an integer).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that in a case where the neural network outputs a floating-point number, the floating-point number is converted to an integer value indicative of a size of the sub-block as a modification to the device of Xu for the benefit of processing floating-point data (paragraph 0040).

	Regarding claim 32, the combination of Xu, CHEN teaches the limitations of claim 30 as discussed above.
	It is noticed that Xu does not disclose explicitly in a case where the neural network outputs a floating-point number, the floating-point number is converted to an integer value indicative of a size of the sub-block.
	KIM disclose of in a case where the neural network outputs a floating-point number, the floating-point number is converted to an integer value indicative of a size of the sub-block (paragraph 0040, the neural network device 120 according to the present embodiment may include a data converter 20 for processing floating-point data. The data converter 20 may perform data conversion between floating-point data and integer-type data. In other words, the data converter 20 may convert a floating-point number to an integer).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that in a case where the neural network outputs a floating-point number, the floating-point number is converted to an integer value indicative of a size of the sub-block as a modification to the method of Xu for the benefit of processing floating-point data (paragraph 0040).

9.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423